Citation Nr: 0335283	
Decision Date: 12/16/03    Archive Date: 12/24/03	

DOCKET NO.  03-01 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by fatigue, a disability manifested by 
forgetfulness, and a disability manifested by numbness and 
fatigue of the upper extremities. 

2.  Entitlement to service connection for a disability 
manifested by shortness of breath. 

3.  Entitlement to service connection for myopia and 
presbyopia. 

4.  Entitlement to service connection for hearing loss of the 
left ear.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from June 1971 until his 
retirement from the Air Force in June 2001.  

Prior to the initiation of this appeal, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminated the former statutory requirement 
that claims be well grounded.  The law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).

The VCAA redefined the obligations of VA with respect to 
notice and duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA requires VA to notify a claimant and the 
claimant's representative, if any, of any information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The evidence of record reveals that in June 2003, the veteran 
was informed that the Detroit RO was working on his claim for 
disability benefits.  He was told that he should send any 
additional information or evidence he might have within 
30 days of the date of the letter.  However, in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003), it was held that an appellant had to 
be afforded one year to respond to any request for 
development information under the VCAA, and not the 30-day 
period that had been used by VA.  Consequently, the RO must 
provide the veteran with complete notice of the provisions of 
the VCAA consistent with the holding in this decision and the 
holding of the Court in Quartuccio v. Principi, and determine 
whether any additional notification or development action is 
required.

Further, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003), the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (this case provided to 
the veteran in his November 2002 statement of the case) as 
being inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related a Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

A review of the claims folder indicates that there are 
medical records outstanding which have not been associated 
with the claims folder.  The enhanced obligations of VA under 
the VCAA require that attempts be made to associate all 
relevant records with the claims folder.  In this regard, the 
veteran indicated in his January 2003 substantive appeal that 
he was continuing to have problems with fatigue, 
forgetfulness, and numbness and fatigue of the upper 
extremities.  He stated that he was still having tests 
conducted and he would provide supporting evidence.  However, 
the record reveals the veteran has not submitted any 
additional evidence for some time.  

The undersigned also notes that at the time of an authorized 
examination accorded the veteran in March 2001, notation was 
made that should magnetic resonance imaging of the cervical 
spine be negative, nerve conduction velocity studies might be 
repeated for further evaluation.  In a June 2001 statement 
the same physician reported that electromyographic testing 
showed some conduction delay across the left elbow.  It was 
noted the veteran might benefit from seeing an orthopedic 
surgeon.  The record reveals that the various examinations 
accorded the veteran were around the time of his retirement 
from service.  It is not clear from the evidence of record 
whether he has any chronic disability at the present time 
that might be attributed to his years of active service.

In view of the foregoing, the Board believes that further 
development is indicated and the case is REMANDED for the 
following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA, in addition to that 
specified below, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent are fully complied with 
and satisfied.  

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for 
the disorders at issue since service 
discharge.  After securing the necessary 
releases, the RO should obtain copies of 
treatment records from any providers 
identified by the veteran who have 
treated him since service discharge.  
These records should be associated with 
the claims file.  

3.  The RO should then schedule the 
veteran for neurologic, respiratory, 
ophthalmologic, audiologic, and general 
medical examinations for the purpose of 
determining the nature, extent, and 
etiology of any disorders present.  The 
claims folder must be made available to 
each examiner for review in connection 
with the examination.  The examiners 
should review the claims folder and 
indicate in their examination reports 
that pertinent records contained therein 
have been reviewed.  Each examiner should 
set out in the report of his or her 
examination an opinion as to whether the 
veteran has any of the claimed disorders 
at issue, namely a disability manifested 
by fatigue, a disability manifested by 
forgetfulness, a disability manifested by 
numbness and fatigue of the upper 
extremities, a disability manifested by 
shortness of breath, myopia, presbyopia, 
and/or hearing loss of the left ear, and, 
if so, each examiner should state whether 
in his or her opinion it is at least as 
likely as not that any disorder 
identified can be associated with the 
veteran's years of active service.  The 
complete rationale for any opinion 
expressed is respectfully requested by 
each examiner.

4.  Thereafter, the RO should consider 
all the evidence of record and 
readjudicate the veteran's claims.  If 
the benefits sought are not granted to 
the veteran's satisfaction, he should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purpose of this REMAND is to comply 
with governing adjudicative procedures.  The Board intimates 
no opinion as to any final outcome warranted.  The veteran 
need take no action unless otherwise notified; however, he is 
to be advised that the examinations requested in this REMAND 
are deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for any scheduled 
examination could result in the denial of the claims.  
38 C.F.R. § 3.655 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


